 



Tonix Pharmaceuticals Holding Corp. 10-Q [tnxp-10q_063020.htm]

Exhibit 10.03

[ex9903001.jpg]

SOS-079 ·CHU AMENDMENT 3/25/2020 AMENDMENT .NI!2 TO THE EXCLUSIVE LICENSE
AGREEMENT (AMENDED AND RESTATED) EFFECTIVE THE 30TH DAY OF NOVEMBER 2007 BETWEEN
STANFORD UNIVERSITY AND TRIGEMINA, INC. Effective the 26th day ofMarch2020, THE
BOARD OF TRUSTEES OF THE LELAND STANFORD JUNIOR UNIVERSITY (“Stanford”), an
institution of higher education having powers under the laws of the State of
California, and Trigemina, Inc. (“Trigemina”), a corporation having a principal
place of business at 1036 Country Club Drive, Suite 200, Moraga, CA 94556, agree
as follows: 1. BACKGROUND Stanford and Trigemina are parties to a License
Agreement effective the 30th day of November 2007 (“Original Agreement”)
covering “Therapy Procedure for Cranial Pain Syndromes,” disclosed in Stanford
Docket S05-079 from the laboratory of Dr. Dave Yeomans and jointly owned with
HealthPartners Research Foundation (HPRF) and disclosed in HPRF Docket 200507.
The Original Agreement was amended by an Amendment No.1 effective November
10,2015 to delay the due date for payment of the License Maintenance Fees due
from 2009 through 2015. Stanford and Trigemina wish to amend the Original
Agreement (“Amendment No.2”) to set dates by which to pay in full all unpaid
License Maintenance Fees and to defme future due diligence milestones. 2.
AMENDMENT 2.1 Amendment Fee. Within 30 days after execution of this Amendment
No. 2, Trigemina will pay to Stanford an amendment fee of$2,000. 2.2 Licensed
Maintenance Fees. Within 30 days after execution of this Amendment No.2,
Trigemina will pay to Stanford the total due on License Maintenance Fees as
detailed in Appendix 1. Notwithstanding the foregoing, Trigemina is still
obligated to pay the License Maintenance Fees as detailed in Sections 6.2(B) and
6.2(C) of the Original Agreement.

 

 

 

 

[ex9903002.jpg]

Appendix A of the Original Agreement and will include, but not be limited to,
the projected date of filing a new drug application (NDA) with the FDA and first
commercial sale of a Licensed Product. 3. OTHER TERMS 3.1 All other terms of the
Original Agreement remain in full force and effect. 3.2 The parties to this
document agree that a copy of the original signature (including an electronic
copy) may be used for any and all purposes for which the original signature may
have been used. The parties further waive any right to challenge the
admissibility or authenticity of this document in a court of law based solely on
the absence of an original signature. The parties execute this Amendment No. 2
by their duly authorized officers or representatives. TM BOARD OF TRUSTEES OF
THE LELAND STANFORD JUNIOR UNIVERSITY Signature: Name: Title: Date: Mona Wan
Associate Director Mar 30, 2020 Mona Wan (Mar 30, 020) TRIGEMINA INC. PAGE 2 OF
3

 

 

 

 

[ex9903003.jpg]

SOS-079 ·CHU AMENDMENT 3/25/2020 Appendix 1 Year License Maintenance Fee Past
Due Invoice Number 2009 $10,000 57911 2010 $10,000 61393 2011 $15,000 55061 2012
$15,000 68610 2013 $15,000 72283 2014 $15,000 75924 2015 $15,000 79842 2016
$15,000 84070 2017 $15,000 88744 2018 $15,000 93403 2019 $15,000 98384 Total
$155,000

 

 

 

